     Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 1 of 25



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

FINTIV, INC.,                         §
                                      §   Civil Action No.: 6:18-CV-372-ADA
                                      §
              Plaintiff,              §
                                      §        JURY TRIAL DEMANDED
v.                                    §
                                      §
APPLE INC.,                           §
                                      §
              Defendant.              §




     PLAINTIFF FINTIV, INC.’S OPENING CLAIM CONSTRUCTION BRIEF
         Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 2 of 25



                                         TABLE OF CONTENTS
                                                                                                                                  Page


I.     INTRODUCTION ............................................................................................................. 1
II.    BACKGROUND ............................................................................................................... 1
       A.        The ’125 Patent ...................................................................................................... 1
       B.        The Accused Apple Devices .................................................................................. 2
III.   LEGAL PRINCIPLES ....................................................................................................... 2
IV.    THE DISPUTED CLAIM TERMS ................................................................................... 4
       A.        “wallet management applet (WMA)” (Claims 11 and 23) .................................... 5
       B.        “widget” (all asserted claims) .............................................................................. 10
       C.        “mobile wallet application” (all asserted claims) ................................................ 11
       D.        “SE information” (Claims 14 and 23) .................................................................. 13
       E.        “mobile device information” (Claims 14, 18, and 23) ......................................... 14
       F.        “over-the-air (OTA) proxy” (Claim 23) and “OTA proxy” (claim 16) ............... 15
       G.        “provision[ing]” (Claims 11 and 23) ................................................................... 17
V.     CONCLUSION ................................................................................................................ 18




                                                                -i-
            Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 3 of 25



                                             TABLE OF AUTHORITIES
                                                                                                                          Page(s)
Cases

ArcelorMittal France v. AK Steel Corp.,
   700 F.3d 1314 (Fed. Cir. 2012)..................................................................................................4

Comark Commc’ns, Inc. v. Harris Corp.,
  156 F.3d 1182 (Fed. Cir. 1998)..................................................................................................3

Epos Techs. Ltd. v. Pegasus Techs. Ltd.,
   766 F.3d 1338 (Fed. Cir. 2014)..................................................................................................4

Finjan, Inc. v. Secure Computing Corp.,
   626 F.3d 1197 (Fed. Cir. 2010)..................................................................................................5

GE Lighting Sols., LLC v. AgiLight, Inc.,
   750 F.3d 1304 (Fed. Cir. 2014)..................................................................................................4

Int’l Biomedical, Ltd. v. Gen. Elec. Co.,
    No. 1-14-CV-397-LY, 2015 WL 7431408 (W.D. Tex. Nov. 20, 2015) ....................................7

Johnson Worldwide Assocs. v. Zebco Corp.,
   175 F.3d 985 (Fed. Cir. 1999)....................................................................................................3

Liebel-Flarsheim Co. v. Medrad, Inc.,
   358 F.3d 898 (Fed. Cir. 2004)..................................................................................................11

Markman v. Westview Instruments, Inc.,
  52 F.3d 967 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996) ...................................2, 13

Meetrix IP, LLC v. Citrix Sys., Inc.,
   No. 1:16-CV-1033-LY, 2017 WL 5986191 (W.D. Tex. Dec. 1, 2017) ................................3, 4

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) (en banc)....................................................................2, 3, 4, 15

Pisony v. Commando Construction, Inc.,
   W-17-CV-00055-ADA, 2019 WL 928406 (W.D. Tex. Jan. 23, 2019) ........................... passim

SunRace Roots Enter. v. SRAM Corp.,
   336 F.3d 1298 (Fed. Cir. 2003)..................................................................................................7

Superguide Corp. v. DirecTV Enter., Inc.,
   358 F.3d 870 (Fed. Cir. 2004)..............................................................................................9, 15

SynQor, Inc. v. Artesyn Techs., Inc.,
   709 F.3d 1365 (Fed. Cir. 2013)..................................................................................................4


                                                                -ii-
            Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 4 of 25



Thorner v. Sony Computer Entm’t Am. LLC,
   669 F.3d 1362 (Fed. Cir. 2012)..................................................................................................3

U.S. Surgical Corp. v. Ethicon, Inc.,
   103 F.3d 1554 (Fed. Cir. 1997)........................................................................................ passim

Vitronics Corp. v. Conceptronic, Inc.,
    90 F.3d 1576 (Fed. Cir. 1996)....................................................................................................3

Watts v. XL Sys., L.P.,
   No. 1:06-cv-653-LY, 2008 WL 5731945 (W.D. Tex. July 1, 2008) .........................................3




                                                                -iii-
         Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 5 of 25



I.     INTRODUCTION

       Plaintiff Fintiv, Inc. (“Fintiv”) asserts U.S. Patent No. 8,843,125 (the “’125 Patent” or

“Patent-in-Suit”) against Defendant Apple Inc. (“Apple”). Fintiv contends that Apple’s iPhone

and Watch devices utilizing Apple’s mobile wallet application infringe the ’125 Patent.

       Fintiv does not believe that any terms of the ’125 Patent require construction. Nonetheless,

to the extent the Court deems constructions necessary, Fintiv has proposed constructions that rely

principally on the claim language and the specifications. In contrast, Apple sets out proposed

constructions that: (a) read the preferred embodiments out of the claims of the ’125 Patent, (b)

import limitations from the specification without providing evidence of a clear intent to limit the

claims, and (c) make claim limitations superfluous. This is never a proper approach to construing

claims. For these reasons and as set forth more fully below, this Court should reject Apple’s

proposed constructions and adopt those of Fintiv. Each of the disputed terms should be afforded

their plain and ordinary meaning. To the extent the Court determines that any constructions are

necessary, Fintiv’s proposed constructions should be adopted.

II.    BACKGROUND

       A.      The ’125 Patent

       The ’125 Patent relates to management of virtual cards stored on mobile devices and

discloses provisioning a contactless card in a mobile device with a mobile wallet application. The

specification of the ’125 Patent identifies technical problems in the prior art and claims

improvement to these problems. For instance, the specification explains that prior art lacked “an

effective means to manage various payment applets residing within the mobile device.” (’125

Patent at 1:63-67.) Moreover, prior art implementations did not enable a user to “view any account

specific information stored within the SE [Secure Element] or manage such applications with or

without the use of POS [Point of Sale] equipment.” Id. at 2:19-29. The specification further

                                                -1-
         Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 6 of 25



explains that “[a]nother limitation of current mobile wallet applications is the lack of support

providing for such technology . . . . Accordingly, users may often be bombarded with various

applications that may be inapplicable to the user, making the process more difficult than

necessary.” Id. at 2:30-44. Finally, the prior art did not allow for an easy way to update

information: “As various service providers operate independently from one another, when an

update is required by a particular service provider, each individual application is typically updated

separately.” Id. at 2:45-52. In essence, the ’125 Patent claims a technical solution to these

problems through a mobile wallet application and mobile wallet management system to store

contactless cards in a secure element.

       Fintiv is asserting claims 11, 14, 16, 18, and 23 of the ’125 Patent.

       B.      The Accused Apple Devices

       Fintiv accuses Apple of directly infringing the ’125 Patent through Defendant’s Apple

Wallet Application as implemented in Defendant’s iPhone devices, including, at least iPhone 6, 6

Plus, 6s, 6s Plus, SE, 7, 7 Plus, 8, 8 Plus, X, XR, XS, and XS Max, and Apple Watch devices,

including, at least, Series 1, 2, 3, and 4. Fintiv further asserts that Apple has indirectly infringed

and continues to indirectly infringe by contributing to and actively inducing infringement of one

or more of the claims of the ’125 Patent through Apple Wallet, which, upon information and belief,

is used, implemented, and/or integrated by third-parties, such as users and developers.

III.   LEGAL PRINCIPLES

       Determining the proper meaning of patent claims is a question of law that exclusively

belongs to the Court. Markman v. Westview Instruments, Inc., 52 F.3d 967, 970-71 (Fed. Cir.

1995) (en banc), aff’d, 517 U.S. 370 (1996). During claim construction, a court first looks at the

words of the claims themselves to define the scope of the patented invention. Phillips v. AWH

Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc). In determining the meaning of the claims,

                                                 -2-
         Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 7 of 25



“there is a ‘heavy presumption in favor of the ordinary meaning of claim language.’” Watts v. XL

Sys., L.P., No. 1:06-cv-653-LY, 2008 WL 5731945, at *7 (W.D. Tex. July 1, 2008) (quoting

Johnson Worldwide Assocs. v. Zebco Corp., 175 F.3d 985, 989 (Fed. Cir. 1999)); see also Meetrix

IP, LLC v. Citrix Sys., Inc., No. 1:16-CV-1033-LY, 2017 WL 5986191, at *2 (W.D. Tex. Dec. 1,

2017) (citing Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012))

(“The Federal Circuit has reaffirmed that a departure from the ordinary and customary meaning is

the exception, not the rule.”). Ordinary meaning is defined as the “meaning that term would have

to a person of ordinary skill in the art in question at the time of invention.” Phillips, 415 F.3d at

1313; see also Pisony v. Commando Construction, Inc., W-17-CV-00055-ADA, 2019 WL 928406,

at *1 (W.D. Tex. Jan. 23, 2019). “[T]he person of ordinary skill in the art is deemed to read the

claim term not only in the context of the particular claim in which the disputed term appears, but

in the context of the entire patent, including the specification.” Phillips, 415 F.3d at 1313.

        Among the hierarchy of evidentiary sources relied upon for claim interpretation, the

specification is the “single best guide” to the meaning of a disputed term other than claims

themselves and is usually dispositive of the analysis. Id. at 1315. “Although the specification may

aid the court in interpreting the meaning of disputed claim language, particular embodiments and

examples appearing in the specification will not generally be read into the claims.” Comark

Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quotations omitted). The

file history is also relevant; however, “it often lacks the clarity of the specification and thus is less

useful for claim construction purposes.” Phillips, 415 F.3d at 1317.

        “In most situations, an analysis of the intrinsic evidence alone will resolve any ambiguity

in a disputed claim term [and] it is improper to rely on extrinsic evidence.” Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996). Extrinsic evidence is “less significant



                                                  -3-
          Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 8 of 25



than the intrinsic record in determining the ‘legally operative meaning of claim language,’”

Phillips, 415 F.3d at 1317, and “[h]eavy reliance on the dictionary divorced from the intrinsic

evidence risks transforming the meaning of the claim term to the artisan into the meaning of the

term in the abstract, out of its particular context, which is the specification.” Id. at 1321. Further,

extrinsic evidence “may not be ‘used to contradict claim meaning that is unambiguous in light of

the intrinsic evidence.’” ArcelorMittal France v. AK Steel Corp., 700 F.3d 1314, 1320 (Fed. Cir.

2012).

         Courts must not “read limitations from a preferred embodiment described in the

specification—even if it is the only embodiment—into the claims absent a clear indication in the

intrinsic record that the patentee intended the claims to be so limited.” GE Lighting Sols., LLC v.

AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014); Meetrix IP, 2017 WL 5986191, at *9

(citing Epos Techs. Ltd. v. Pegasus Techs. Ltd., 766 F.3d 1338, 1341 (Fed. Cir. 2014) (“it is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.”) And, when multiple embodiments are taught, a

construction that “excludes [a disclosed] embodiment is rarely, if ever, correct.” SynQor, Inc. v.

Artesyn Techs., Inc., 709 F.3d 1365, 1378-79 (Fed. Cir. 2013).

IV.      THE DISPUTED CLAIM TERMS

         There are 7 disputed terms. Apple proposes several unwieldy constructions in an apparent,

but misplaced, attempt to aid the jury. But “[c]laim construction is a matter of resolution of

disputed meanings and technical scope, to clarify and when necessary to explain what the patentee

covered by the claims, for use in the determination of infringement.” U.S. Surgical Corp. v.

Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997); see also Pisony, 2019 WL 928406, at *5

(rejecting Defendants’ construction where adopting the construction would not resolve any dispute

                                                 -4-
         Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 9 of 25



over claim scope). This does not require “that the trial judge must repeat or restate every claim

term in order to comply with the ruling that claim construction is for the court.” U.S. Surgical

Corp. at 1567-68 (holding, inter alia, district court properly refused to adopt claim construction

that amounted to an “undisputed restatement of what these words mean”); see also Pisony, 2019

WL 928406, at *5. It is therefore appropriate for the Court to construe claim terms according to

their plain meaning when it has resolved any actual disputes raised by the parties. See Finjan, Inc.

v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (holding that district court did

not err in construing claim phrase according to its plain meaning because the court resolved the

parties’ dispute).

        A.      “wallet management applet (WMA)” (Claims 11 and 23)

 Fintiv’s Construction                              Apple’s Construction
 Plain and ordinary meaning. To the extent the      “software application for storing duplicate
 Court requires construction, the plain and         account specific information accessible to the
 ordinary meaning is “integrated functionality      mobile wallet application”
 that enables management of a wallet related
 applet.”


        The term “wallet management applet (WMA)” does not require construction because one

of ordinary skill in the art would have reasonable certainty about the meaning and scope of the

term from its context in the claims and specification. Pisony, 2019 WL 928406, at *1 (“[T]he

ordinary and customary meaning of a claim term is the meaning that the term would have to a

person of ordinary skill in the art in question at the time of the invention ....”) (citation omitted).

The term, for example, appears in claims 11 and 23 as follows: “a wallet management applet

(WMA) corresponding to the contactless card applet.” Further, the term is used throughout the

specification. For example, Figure 2 is an exemplary embodiment of the invention that illustrates

“a system and method for installing a mobile wallet application on the mobile device and


                                                 -5-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 10 of 25



correlating wallet management applet in the SE of the mobile device”:




(’125 Patent at 5:47-54, Fig. 2.) The specification further describes the “wallet management applet

(WMA)” as follows:

       Further, if a request to provision the selected contactless card applet 23 is made,
       such as a “VISA®” contactless card applet, a corresponding widget and WMA 21
       applet may be programmed to be provisioned automatically. The corresponding
       widget may reside in the mobile wallet application 24, at the application level, to
       provide an interface to the user. The corresponding WMA 21 applet, which may
       include account specific information of the contactless card apple[t] (e.g. credit
       card number, expiration date, security code, PIN, etc.), may be provisioned
       into the SE. By installing both the WMA 21 applet and the widget, the user may
       view and manage the information stored in the WMA 21 applet through the
       corresponding widget.

Id. at 8:60-9:5 (emphasis added). Moreover, the specification explains that the account specific

information may be stored in the “wallet management applet (WMA)” and accessed by the mobile

device to check the expiration date of the contactless card applet 23 and request update when the

card applet expires. Id. at 9:45-60. The specification further explains that the “wallet management


                                                -6-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 11 of 25



applet (WMA)” may limit the amount of changes a user can make, such as limiting the number of

times expiration dates or credit card numbers can be changed. Id. at 9:61-10:8. Accordingly, the

term “wallet management applet (WMA)” is not ambiguous and would be readily comprehensible

to one of ordinary skill in the art based on the teaching of the claims and specification. Pisony,

2019 WL 928406, at *1. Apple’s proposal that the term “wallet management applet (WMA)” be

construed to mean “software application for storing duplicate account specific information

accessible to the mobile wallet application” improperly narrows the claim to a specific

embodiment and improperly attempts to read specific examples into the claim language. Yet, in

the absence of lexicography or disclaimer, Apple’s attempt to limit the claims to an embodiment

in the specification should be rejected and the term should be given its plain and ordinary meaning.

       First, the recitation that the “wallet management applet (WMA)” be a “software

application” improperly attempts to read specific examples into the claim language. SunRace

Roots Enter. v. SRAM Corp., 336 F.3d 1298, 1305 (Fed. Cir. 2003); see also Int’l Biomedical, Ltd.

v. Gen. Elec. Co., No. 1-14-CV-397-LY, 2015 WL 7431408, at *5 (W.D. Tex. Nov. 20, 2015)

(“The word ‘may’ indicates that the patentee did not intend to limit the disclosed class of structures

to only [one embodiment]. The patentee must demonstrate an intention to limit claim scope, and

particular embodiments appearing in the written description will not be used to limit claim

language that has broader effect.”) (internal quotations omitted). On the contrary, the specification

teaches that the “wallet management applet” is integrated software functionality that may be

implemented in a variety of ways, including at least applets or software applications. For instance,

the specification describes an example where the “WMA 21 may include both a WMA 21

container and one or more WMA 21 applets.” (’125 Patent at 7:8-9 (emphasis added).) The

specification further explains that the “WMA 21 container may manage the information stored in



                                                 -7-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 12 of 25



the WMA 21 applets” and that the “WMA 21 container may be installed in the mobile device 100

when WMA 21 applet is requested to be installed, or when the mobile wallet application is

installed, or separately without regard to either the WMA 21 applet or the mobile wallet

application.” Id. at 7:9-15. Also, “[t]he WMA 21 container is a software application that may

reside within the SE of the mobile device 100 to manage account information related to the

contactless card applet 23 (i.e. WMA 21 applet) that may be typically inaccessible by the user.”

Id. at 7:16-20. The specification further teaches that the “WMA 21 applet, [] may include account

specific information of the contactless card apple[t] (e.g. credit card number, expiration date,

security code, PIN, etc.).” Id. at 8:66-9:2. In addition, “[w]hile the described process illustrates a

preferred embodiment of the present invention, the amount of modification allowed by the WMA

21 container is not limited to what has been described. In some instances, WMA 21 container may

allow direct modification to the account specific information as dictated by business needs.” Id.

at 10:3-8. The specification provides exemplary implementations of the WMA that may include

a “software application,” but as shown previously, the WMA is not limited in implementation

solely to a “software application.” Apple’s proposal to limit “wallet management applet (WMA)”

to only a “software application” is contrary to the specification.

       Second, Apple also improperly asks this Court to read limitations into the claim by

requiring that the “wallet management applet (WMA)” store duplicate account specific

information. On the contrary, the specification teaches that the “wallet management applet” may

store duplicate account specific information:

       To provide the user of the mobile device with the account specific information
       related to contactless card applets, separate account information associated with the
       corresponding contactless card applet 23 (e.g. credit card number, expiration date,
       security code, PIN, etc.) may be provisioned into the SE as WMA 21 applets. The
       respective account information or WMA 21 applet may be provided by
       duplicating the account information associated with the contactless card when

                                                 -8-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 13 of 25



       the TSM system receives contactless card applets from SPs to provision into the
       mobile device 100. Alternatively, SP providing the contactless card applet may
       provide the account related information separately to the TSM system for
       provisioning.

(’125 Patent at 7:38-50) (emphasis added). In other words, the specification does not require, as

Apple’s construction proposes, that the “wallet management applet” store duplicate account

specific information when providing the user of the mobile device with the account specific

information related to contactless card applets. Instead, the specification offers the ability to store

duplicate account specific information as optional functionality of the WMA applets. As the

specification disclosed more than one embodiment utilizing the “wallet management applet,” there

is no reason to import a limitation from the specification when the claim language is broader. See

Superguide Corp. v. DirecTV Enter., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004) (“a particular

embodiment appearing in the written description may not be read into a claim when the claim

language is broader than the embodiment.”); see also Pisony, 2019 WL 928406, at *2 (“Although

the specification may indicate that a certain embodiment is preferred, a particular embodiment

appearing in the specification will not be read into the claim when the claim language is broader

than the embodiment.”) (citations omitted).

       For all of these reasons, Apple’s proposed construction should be rejected. To the extent

that the Court determines that “wallet management applet (WMA)” requires construction, Fintiv

submits that the term should be construed to mean “integrated functionality that enables

management of a wallet related applet,” which is the plain and ordinary meaning of the term

consistent with the claims and specification. Unlike Apple’s proposed construction, Fintiv’s

proposed construction does not improperly exclude other examples described in the specification

by limiting the “wallet management applet” to a software application and requiring the storing of

duplicate account specific information. See, e.g., ’125 Patent at 5:47-54, 7:3-20; 7:38-50; 8:60-

                                                 -9-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 14 of 25



9:5; 9:25-35, and 9:61-10:9.

        B.      “widget” (all asserted claims)

              Fintiv’s Construction                        Apple’s Construction
 Plain and ordinary meaning. To the extent the “user interface software application”
 Court requires construction, the plain and
 ordinary meaning is “integrated functionality
 that relates to applications related to a
 financial institution, transportation account,
 and the like.”

        The term “widget” does not require construction as a person of ordinary skill in the art

would have reasonable certainty about the meaning and scope of the term from its context in the

claims and specification. Pisony, 2019 WL 928406, at *1. The specification provides various

examples of what can constitute a “widget.”              For instance, the specification teaches that

“applications stored at the application level related to a financial institution, transportation account,

and the like” are examples of widgets that may be housed in the wallet application. (’125 Patent

at 4:57-61.) The specification also provides an example for which the “widget” represents “a

virtual card” that resides “within the respective mobile wallet application.” Id. at 5:66-6:4.

        Apple’s proposal that the term “widget” be construed to mean “user interface software

application” is another attempt by Apple to improperly narrow the claim to a specific embodiment

and improperly attempts to read specific examples into the claim language. For instance, the

specification teaches that “[w]idgets may be an application configured to interface with a user of

the mobile device” and further identifies “individual payment applications, transportation

applications, and other related applications” as example of widgets. Id. at 5:6-9 (emphasis added).

In other words, the ’125 Patent does not require that the “widget” be a “user interface” as proposed

by Apple.

        Additionally, Apple’s proposal would violate the doctrine of claim differentiation. For


                                                  -10-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 15 of 25



example, dependent claim 24, which depends on independent claim 23, requires that “the widget

is configured to include a user interface” and dependent claim 16, which depends on independent

claim 11, requests that “the widget is an application configured to interface with a user of the

mobile device.” (Emphasis added.) See Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 910

(Fed. Cir. 2004) (“[W]here the limitation that is sought to be ‘read into’ an independent claim

already appears in a dependent claim, the doctrine of claim differentiation is at its strongest”); see

also Pisony, 2019 WL 928406, at *3 (“The Court understands that it is well established that the

presence of a dependent claim that adds a particular limitation gives rise to a presumption that the

limitation in question is not present in the independent claim.”) (citations and quotations omitted).

Claim differentiation requires that claims 16 and 24 be narrower in scope than the claims for which

they depend. Apple’s proposed construction would violate this requirement and, as a consequence,

render claims such as claims 16 and 24 superfluous.

       To the extent the Court determines the term “widget” requires construction, Fintiv submits

in the alternative that the construction “integrated functionality that relates to applications related

to a financial institution, transportation account, and the like” is appropriate. Although Fintiv

maintains that no construction is necessary, unlike Apple’s proposed construction, Fintiv’s

proposed construction is not narrowing and is consistent with the specification. See, e.g., ’125

Patent at 4:57-61, 5:6-9, 5:66-6:4, 8:23-28, 8:60-9:5, and 10:9-14.

       C.      “mobile wallet application” (all asserted claims)

             Fintiv’s Construction                          Apple’s Construction
 Plain and ordinary meaning. To the extent the “mobile wallet software application capable
 Court requires construction the plain and      of being independently downloaded and
 ordinary meaning is “application that provides installed”
 wallet functionality on the mobile device.”


       The term “mobile wallet application” does not require construction as a person of ordinary

                                                 -11-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 16 of 25



skill in the art would have reasonable certainty about the scope and meaning of the term from its

context in the claims and specification. Pisony, 2019 WL 928406, at *1. A portion of Apple’s

proposed construction supports this position given that it requires a “mobile wallet software

application.”

       Nevertheless, Apple, in its proposed construction for “mobile wallet application” continues

to improperly narrow the claim to a specific embodiment and improperly attempts to read specific

examples into the claim language by requiring that the “mobile wallet application” be

“independently downloaded and installed.” On the contrary, the specification teaches that:

       After a customer account has been created or updated, if it is determined that the
       mobile wallet application 24 is not installed on the mobile device 100, the TSM
       system 120 will confirm the mobile wallet application installation request and
       initiate the wallet application installation process. The installation process may be
       initiated by transmitting a Wireless Application Protocol (WAP) message with an
       embedded Uniform Resource Locator (URL) to the Short Message Service (SMS)
       platform in step 203, which relays the message to the mobile device 100 in step
       204. However, the mobile wallet application 24 may be obtained in various
       other ways as well and is not limited to the WAP message method as described
       above. The mobile wallet application 24 may be downloaded directly to the
       requesting mobile device 100, sent to the user in a physical medium storing the
       application, or by other suitable methods for providing software applications.

(’125 Patent at 6:14-30 (emphasis added).) In other words, the ’125 teaches that the mobile wallet

application may be provided to the mobile device in a variety of methods, including, for example,

being directly downloaded or pre-installed on the mobile device. Moreover, Apple’s proposed

construction also seeks to introduce ambiguity by the inclusion of “independently” in its proposed

construction. Such an inclusion does not aid in clarifying the scope of the claims and is likely to

cause unnecessary confusion as it adds ambiguity to the term “mobile wallet application.”

Imputing “capable of being independently downloaded and installed” to the term “mobile wallet

application” improperly imports a narrowing scope and should be rejected by the Court.

       To the extent the Court determines that “mobile wallet application” requires construction,


                                               -12-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 17 of 25



Fintiv submits in the alternative that the construction “application that provides wallet

functionality on the mobile device” is appropriate. Although Fintiv maintains that no construction

is necessary, unlike Apple’s proposed construction, this language does not arbitrarily restrict the

“mobile wallet application” to being independently downloaded and installed. See, e.g., ’125

Patent at 5:47-6:51, 7:55-57, 8:18-9:10, 9:40-54, and 11:5-64.

       D.      “SE information” (Claims 14 and 23)

              Fintiv’s Construction                       Apple’s Construction
 Plain and ordinary meaning. To the extent the “information relating to the secure element”
 Court requires construction the plain and
 ordinary meaning is “information related to
 the secure element that may include at least
 card production life cycle, card serial number,
 card image number, and integrated circuit
 card identification.”

       Apple again proposes a construction where none is needed as a person of ordinary skill in

the art would understand the term “SE information” in the context of the claims and specification.

Pisony, 2019 WL 928406, at *1. Apple’s proposed construction confirms that claim construction

is unnecessary as it uses almost the identical phrase it seeks to construe, “SE information,” in its

construction: “information relating to the secure element.” Rearranging terminology of the claims

with a construction simply for the sake of doing so is unnecessary. “The Markman decisions do

not hold that the trial judge must repeat or restate every claim term in order to comply with the

ruling that claim construction is for the court.” U.S. Surgical Corp., 103 F.3d at 1568. “Claim

construction is a matter of resolution of disputed meanings and technical scope, to clarify and when

necessary to explain what the patentee covered by the claims, for use in the determination of

infringement.” Id.; see also Pisony, 2019 WL 928406, at *5 (rejecting Defendants’ construction

where adopting the construction would not resolve any dispute over claim scope). Construing “SE



                                               -13-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 18 of 25



information” would be “an obligatory exercise in redundancy” as there does not appear to be a

dispute regarding scope. U.S. Surgical Corp., 103 F.3d at 1568. Accordingly, no construction is

needed here.

       E.      “mobile device information” (Claims 14, 18, and 23)

             Fintiv’s Construction                        Apple’s Construction
 Plain and ordinary meaning. To the extent the “hardware or software properties relating to
 Court requires construction the plain and     the mobile device”
 ordinary meaning is “mobile device related
 information.”

       As with the other terms, the term “mobile device information” does not require

construction because a person of ordinary skill in the art would have reasonable certainty about

the scope and meaning of the term from its context in the claims and specification. Moreover, the

terms “mobile device” and “information” are ordinary terms that any jury would understand and

are used here according to that ordinary meaning. Accordingly, the term should be given its plain

and ordinary meaning.

       Apple’s proposal that the term “mobile device information” be construed to mean

“hardware or software properties relating to the mobile device” improperly narrows the claim to a

specific embodiment and improperly attempts to read specific examples into the claim language.

Yet, in the absence of lexicography or disclaimer, Apple’s attempt to limit the claims to an

embodiment in the specification should be rejected and the term should be afforded its plain and

ordinary meaning. On the contrary, the specification makes clear that the list of “mobile device

information” is not exhaustive but are, instead, examples. In particular, in the description of Figure

2, which the ’125 patent identifies as “an exemplary embodiment of the present invention,” several

examples of “mobile device information” that can be captured by the OTA proxy are provided:

“International Mobile Equipment Identity (IMEI)/Mobile Equipment Identifier (MEID), [and]


                                                -14-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 19 of 25



Mobile Subscriber Integrated Services Digital Network Number (MSISDN).” (’125 Patent at

5:49-54; 6:53-56.) Accordingly, Apple’s proposed construction, which is clearly narrower than

independent claims 18 and 23, “mobile device information comprising SE information,” must be

rejected. See Superguide, 358 F.3d at 875 (“a particular embodiment appearing in the written

description may not be read into a claim when the claim language is broader than the

embodiment.”); see also Phillips, 415 F.3d at 1323 (“we have expressly rejected the contention

that if a patent describes only a single embodiment, the claims of the patent must be construed as

being limited to that embodiment”); see also Pisony, 2019 WL 928406, at *2 (“Although the

specification may indicate that a certain embodiment is preferred, a particular embodiment

appearing in the specification will not be read into the claim when the claim language is broader

than the embodiment.”) (citations omitted).

        To the extent the Court determines the term “mobile device information” requires

construction, Fintiv submits in the alternative that the construction “mobile device related

information” is appropriate. Although Fintiv maintains that no construction is necessary, unlike

Apple’s proposed construction, this language is not as narrowing and is consistent with the

specification. See, e.g., ’125 Patent at 5:45-54, 6:53-56, and 6:63-67.

       F.      “over-the-air (OTA) proxy” (Claim 23) and “OTA proxy” (claim 16)

             Fintiv’s Construction                         Apple’s Construction
 Plain and ordinary meaning. To the extent the “mobile device software application for
 Court requires construction the plain and     communication between a secure element and
 ordinary meaning is “functionality for        a server over a mobile network”
 creating a secure connection.”

       As with the other terms, the terms “over-the-air (OTA) proxy” and “OTA proxy” do not

require construction because a person of ordinary skill in the art would have reasonable certainty

about the scope and meaning of these terms from their context in the claims and specification.


                                               -15-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 20 of 25



Pisony, 2019 WL 928406, at *1. Accordingly, the term should be given its plain and ordinary

meaning.

       Apple’s proposed construction seeks to limit the meaning of the terms “over-the-air (OTA)

proxy” and “OTA proxy.” First, Apple’s recitation that the term “over-the-air (OTA) proxy” and

“OTA proxy” be a “mobile device software application” is an attempt to narrow the terms and is

not supported by the specification. For instance, the specification teaches that the “OTA proxy

may be a separate component from the mobile wallet application 24, or may be included in the

mobile wallet application 24.” (’125 Patent at 6:60-62.) In other words, the OTA proxy is a form

of software functionality and is not limited solely to a “mobile device software application” as

proposed by Apple.

       Second, Apple’s inclusion of “communication between a secure element and a server over

a mobile network” is also limiting. For instance, claim 23 states that the OTA proxy be configured

to: (1) “provision the contactless card applet, a widget corresponding to the contactless card applet,

and the WMA;” (2) “capture mobile device information comprising SE information;” and (3)

“transmit the mobile device information for registering the mobile wallet application.” Further,

the specification, for instance, teaches that the OTA proxy may: (1) “send[] the captured SE and

mobile device information to the TSM system 120;” and (2) “receive[] [Application Protocol Data

Unit] APDU commands from the TSM system 120 to install requested issuer contactless applets

23 and correlating WMA 21 applet to be provisioned.” Id. at 6:63-64; 9:25-28. This disclosure

does not require that the OTA Proxy be limited solely to communication between “a secure

element and a server over a mobile network.”

       Finally, Apple’s inclusion of “a server” is vague and ambiguous. Such an inclusion does

not aid in clarifying the scope of the claims and is likely to cause unnecessary confusion as it adds



                                                -16-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 21 of 25



ambiguity to the terms “over-the-air (OTA) proxy” and “OTA proxy.” For instance, Apple’s

proposed construction leaves open a dispute as to whether the communication must be with a single

server. In addition, the specification does not support such a narrowing limitation. Imputing “a

server” to the terms “over-the-air (OTA) proxy” and “OTA proxy” improperly imports a narrowing

scope and should be rejected by the Court.

       To the extent the Court determines the terms “over-the-air (OTA) proxy” and “OTA proxy”

require construction, Fintiv submits in the alternative that the construction “functionality for

creating a secure connection” is appropriate. Although Fintiv maintains that no construction is

necessary, unlike Apple’s proposed construction, Fintiv’s alternative construction is not narrowing

and is consistent the specification. See, e.g., ’125 Patent at 6:34-7:8, 7:51-8:17, and 9:6-38.

       G.      “provision[ing]” (Claims 11 and 23)

             MV3’s Construction                                Roku’s Construction
 No construction necessary. Alternatively, the     “provid[e/ing] and/or mak[e/ing] available for
 following is provided in the event the Court      use”
 determines a construction is necessary:
 “making available for use”

       Apple again proposes a construction where none is needed as a person of ordinary skill in

the art would understand the term “provision[ing]” in the context of the claims and specification.

Pisony, 2019 WL 928406, at *1. Changing “provision[ing]” to “provid[e/ing] and/or mak[e/ing]

available for use” simply for the sake of doing so is unnecessary. “Claim construction is a matter

of resolution of disputed meanings and technical scope, to clarify and when necessary to explain

what the patentee covered by the claims, for use in the determination of infringement.” U.S.

Surgical Corp., 103 F.3d at 1568; see also Pisony, 2019 WL 928406, at *5 (rejecting Defendants’

construction where adopting the construction would not resolve any dispute over claim scope).

Construing “provision[ing]” would be “an obligatory exercise in redundancy” as there does not


                                                -17-
         Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 22 of 25



appear to be a dispute regarding scope. U.S. Surgical Corp., 103 F.3d at 1568. In fact, the term

“provisioning” is used in the context of wallet applications, and even Apple itself uses the word

“provisioning” with regard to cards in a mobile wallet, stating: “Within apps, PassKit provides

the APIs that your app will use to determine if it is running on an Apple Pay capable device and if

the device has been provisioned with payment cards that you support.” See Declaration of Rodney

R. Miller, (“Miller Declaration”), Ex. A, “Planning for Apple Pay,” available at

https://developer.apple.com/apple-pay/planning/ (last visited on 9/12/2019).             It seems

disingenuous in this context to suggest that a construction is required.          Accordingly, no

construction is needed here.

V.      CONCLUSION

        To the extent the Court determines that the terms require construction, Fintiv requests that

the Court adopt its proposed constructions because its proposed constructions more closely adhere

to the language set out in the ’125 Patent and represent how these terms would be understood by

a person of skill in the art.

 Dated: September 12, 2019                         Respectfully submitted,




                                                   J. Mark Mann (Texas Bar No. 12926150)
                                                   mark@themannfirm.com
                                                   G. Blake Thompson (Texas Bar No. 24042033)
                                                   blake@themannfirm.com
                                                   MANN | TINDEL | THOMPSON
                                                   300 W. Main Street
                                                   Henderson, Texas 75652
                                                   913 Franklin Ave., Suite 201
                                                   Waco, Texas 76701
                                                   Telephone: (903) 657-8540
                                                   Facsimile: (903) 657-6003




                                                -18-
Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 23 of 25



                                Andy Tindel (Texas Bar No. 20054500)
                                atindel@andytindel.com
                                MANN | TINDEL | THOMPSON
                                112 E. Line Street, Suite 304
                                Tyler, Texas 75702
                                Telephone: (903) 596-0900
                                Facsimile: (903) 596-0909

                                Craig D. Cherry (Texas Bar No. 24012419)
                                ccherry@haleyolson.com
                                HALEY & OLSON, P.C.
                                100 N. Ritchie Road, Suite 200
                                Waco, Texas 76701
                                Telephone: (254) 776-3336
                                Facsimile: (254) 776-6823

                                Jonathan K. Waldrop (CA Bar No. 297903)
                                (Admitted in this District)
                                jwaldrop@kasowitz.com
                                Darcy L. Jones (CA Bar No. 309474)
                                (Admitted in this District)
                                djones@kasowitz.com
                                Marcus A. Barber (CA Bar No. 307361)
                                (Admitted in this District)
                                mbarber@kasowitz.com
                                John W. Downing (CA Bar No. 252850)
                                (Admitted in this District)
                                jdowning@kasowitz.com
                                Heather S. Kim (CA Bar No. 277686)
                                (Admitted in this District)
                                hkim@kasowitz.com
                                Jack Shaw (CA Bar No. 309382)
                                (Admitted in this District)
                                jshaw@kasowitz.com

                                KASOWITZ BENSON TORRES LLP
                                333 Twin Dolphin Drive, Suite 200
                                Redwood Shores, California 94065
                                Telephone: (650) 453-5170
                                Facsimile: (650) 453-5171




                             -19-
Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 24 of 25



                                Daniel C. Miller (NY Bar No. 4232773)
                                (Admitted in this District)
                                KASOWITZ BENSON TORRES LLP
                                1399 New York Avenue NW, Suite 201
                                Washington, DC 20005
                                Telephone: (202) 760-3400
                                Facsimile: (202) 760-3401
                                Email: dcmiller@kasowitz.com

                                Rodney R. Miller (Texas Bar No. 24070280)
                                (Admitted in this District)
                                KASOWITZ BENSON TORRES LLP
                                1349 West Peachtree Street N.W., Suite 1500
                                Atlanta, Georgia 30309
                                Telephone: (404) 260-6080
                                Facsimile: (404) 260-6081
                                Email: rmiller@kasowitz.com

                                Attorneys for Plaintiff
                                FINTIV, INC.




                             -20-
        Case 6:18-cv-00372-ADA Document 72 Filed 09/12/19 Page 25 of 25



                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 12th

day of September, 2019.




                                            Andy Tindel
